                       No. 6:18-cv-00363

                       Darrell Jenkins,
                          Plaintiff,
                              v.
                     Shawn Barnard et al.,
                         Defendants.


                           ORDER

    Plaintiff Darrell Jenkins, proceeding pro se and in forma
pauperis, filed this civil rights lawsuit pursuant to 42 U.S.C.
§ 1983. This case was referred to United States Magistrate
Judge John D. Love. Doc. 4.
    On May 4, 2020, defendants Shawn Barnard and Jade
Gomillion filed a motion for summary judgment, asserting
that plaintiff failed to assert a claim upon which relief can be
granted and that they were entitled to qualified immunity.
Doc. 30. After plaintiff filed a response (Doc. 38), the magis-
trate judge issued a report and recommendation that defend-
ants’ motion for summary judgment should be denied. Doc.
41. No objections were filed to the report and recommenda-
tion.
   When no party objects to a magistrate judge’s report and
recommendation, the court reviews it only for clear error. See
Douglass v. United Servs. Auto. Ass’n, 79 F.3d 1415, 1420 (5th
Cir. 1996). Having reviewed the magistrate judge’s report,
and being satisfied that it contains no clear error, the court ac-
cepts its findings and recommendation. For the reasons stated
in the report, defendants’ motion for summary judgment
(Doc. 30) is denied.
So ordered by the court on July 8, 2021.



         J. C AMPBELL B ARKER
       United States District Judge




    -2-
